                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION

EDLENCO S. BILLUPS                               §

VS.                                              §                   CIVIL ACTION NO. 1:15cv114

DAVID GARNICA, ET AL.                            §

                          ORDER ADOPTING THE MAGISTRATE
                        JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff Edlenco S. Billups, formerly an inmate at the Federal Bureau of Prisons, proceeding
pro se, brought the above-styled lawsuit against prison officials.

       The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends this action be dismissed without prejudice.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge were filed by the parties.

                                            ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED. A final judgment will be entered in this case

in accordance with the Magistrate Judge’s recommendations.
                 So ORDERED and SIGNED January 30, 2020.




                                                           ____________________________
                                                            Ron Clark, Senior District Judge
